SHIVERS, Judge.
Appellant, Hessler, appeals the decision of the Florida Parole and Probation Commission establishing a PPRD of March 1, 1983.
We have considered the issues raised by appellant, pro se, and find that they are without merit. However, on review of the record, the court notes that the Commission erred in establishing appellant’s offense severity characteristic. Appellant was convicted of the offense of grand theft involving more than $100 but less than $20,000. According to Rule 23-19.05 III, Fla.Admin.Code, this offense corresponds to an offense severity rating of “moderate” on the offense characteristic matrix. The Commission determined appellant’s offense characteristic to be “high”. The offense severity rating must reflect the present offense of conviction. McKahn v. Florida Parole and Probation Commission, 399 So.2d 476 (Fla. 1st DCA 1981); Lowe v. Florida Parole and Probation Commission, 411 So.2d 352 (Fla. 1st DCA 1982); Rule 23-19.01(1), Fla.Admin.Code. We reverse the judgment of the Commission establishing appellant’s offense severity rating as “high”, and remand this case to the Commission for the determination of a PPRD which is consistent with this order and in accordance with the Commission’s rules in effect when appellant’s PPRD was initially set.
AFFIRMED in part and REVERSED in part.
MILLS, J., and VICTOR M. CAWTHON, Associate Judge, concur.